Citation Nr: 0705570	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-27 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.

A motion to advance this case on the docket was granted by 
the Board in February 2007.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

Psychiatric disability was not present in service or until 
years thereafter, nor is it etiologically related to service.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of a psychosis 
during such service may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for depression and 
anxiety.  The Board will initially discuss certain 
preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The originating agency provided the veteran with the notice 
required under the VCAA by a November 2003 letter, prior to 
the initial adjudication of the claim.  An additional 
development letter was mailed to the veteran in July 2005.  
Although VA has not specifically requested him to submit any 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for psychiatric 
disability, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the disabilities claimed.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim is no more than harmless error.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining service medical records, 
personnel records, and private treatment records.  Neither 
the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of such evidence.  The 
Board acknowledges that the veteran has not been afforded a 
VA examination in response to his claim, but has determined 
that no VA examination is required in this case because the 
medical evidence currently of record is sufficient to decide 
the claim and there is no reasonable possibility that the 
results of such an examination would substantiate the claim.  
In this regard, the Board notes that there is no medical 
evidence of any psychiatric disorder until many years after 
the veteran's discharge from service or medical evidence 
suggesting that the veteran's psychiatric disability is 
related to his military service.  Instead, the medical 
evidence relates the veteran's psychiatric disorder to events 
occurring after his discharge from service.  In sum, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran was diagnosed with a major depressive disorder in 
a June 2003 examination at Spring Harbor Hospital and 
diagnosed with anxiety thereafter.  He is seeking service 
connection for these disorders.  His service medical records, 
however, are negative for evidence of any psychiatric 
disorder.  While the veteran stated in his November 2003 
claim that he had had problems with depression and anxiety 
since 1980, he has not submitted or identified medical 
evidence that supports this assertion.  The earliest 
reference to depression in the claims file comes in his June 
2003 treatment records from Spring Harbor Hospital.  Although 
the veteran reported at that time that he had been depressed 
for quite a number of years, he acknowledged that he had had 
no prior psychiatric treatment.  There is no indication in 
those records or any other medical evidence of record that 
the veteran's psychiatric disability is etiologically related 
to his military service.

Moreover, the June 2003 private examination record relates 
the veteran's major depression to stressors such as 
unemployment, homeless, child support issues, and separation 
from his teenage daughters.  

The veteran's representative contends that the veteran's 
personnel records reflect that the veteran's mental condition 
manifested in the veteran's last year of service when the 
veteran experienced negative changes in his performance.  The 
veteran was reprimanded for several incidences including 
driving while intoxicated and being drunk and disorderly in 
station.  The veteran was also noted to be one of three men 
that was smoking marijuana on duty but no command action was 
taken against him for this incident.  The Board notes that 
most of the incidents that occurred in his last year of 
service involved drugs or alcohol.  The Board further notes 
that the veteran acknowledged in his enlistment report that 
he had abused alcohol and drugs in the past.  As documented 
on the enlistment report, he stated that he would smoke 
marijuana four times a month and that he once was required to 
have his stomach pumped due to alcohol intake.  Therefore, it 
appears to the Board that his behavior was not indicative of 
an onset of a depressive and anxiety disorders but instead a 
reflection of similar activities he engaged in before 
service.  In any event, neither the veteran nor his 
representative has submitted any medical evidence supporting 
the contention that the veteran's conduct during his last 
year of service was indicative of a psychiatric disorder.  

The Board also notes that the veteran was diagnosed with 
cannabis abuse in 2003, but direct service connection for 
drug abuse is precluded.  See 38 U.S.C.A. §§ 1110, 1131.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for psychiatric disability 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


